Citation Nr: 1810642	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for left hip bursitis.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 2005 to May 2010, including service in Afghanistan.  He is the recipient of the Bronze Star Medal with V device, the Army Commendation Medal on two occasions, the Purple Heart Medal, the Army Achievement Medal, the Army Good Conduct Medal, and the Army Service Ribbon, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.  The appellant filed a timely Notice of Disagreement (NOD), received in October 2013.  A Statement of the Case (SOC) was issued in July 2014.  A timely substantive appeal was received in July 2014.

The appellant testified before the undersigned during a Board video hearing in August 2017.  A transcript is of record.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the appellant's current lumbar spine disability, diagnosed as lumbar strain, was caused by or incurred during his active service.

2.  The evidence is in relative equipoise as to whether the appellant's current left hip disability, diagnosed as left hip greater trochanteric bursitis, was caused by or incurred during his active service.

3.  The evidence is in relative equipoise as to whether the appellant's current right knee disability, diagnosed as right knee strain, was caused by or incurred during his active service.

4.  The evidence is in relative equipoise as to whether the appellant's current left knee disability, diagnosed as left knee strain, was caused by or incurred during his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for left hip bursitis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for entitlement to service connection for a right knee disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for entitlement to service connection for a left knee disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  In the instant case, May 2013 clinical notes state that imaging studies of the bilateral knees and the lumbar spine were performed.  The results were normal with no abnormalities seen.  Absent evidence of arthritis, the presumptive provisions are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b), relating to continuity of symptomatology, can be applied only in cases involving those conditions explicitly enumerated as chronic diseases under 38 C.F.R. § 3.309(a)).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of such veteran.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Background

The appellant contends that he developed lower back, left hip, and bilateral knee disorders as a result of climbing and hiking up and down mountains while carrying a heavy rucksack.  In his NOD, received in October 2013, he stated that he did not suffer any injuries following separation and that he had no problems prior to service with respect to any of these joints.  In his substantive appeal, received in July 2014, the appellant explained that he began to experience problems with his back, left hip, and knees while serving in Afghanistan.  He stated that, during his two deployments, he walked over mountains with heavy gear.  He stated that he developed back, left hip, and bilateral knee pain as a result.  When he reported his pain to the line medic, he was issued Motrin.  He stated that, following his return from deployment in December 2009 or January 2010, he was placed on terminal leave from January to February 2010.  He denied further injuries to his back, hip, or knees.

A review of the appellant's service treatment records shows that his July 2004 enlistment examination was essentially normal.  No back, hip, or knee disabilities were noted at entry.  A report of a separation examination is not of record.

A December 2009 physical therapy order request states that the appellant reported a two-year history of low back pain. He also noted bilateral knee pain.  The provisional diagnoses were chronic low back pain and bilateral knee pain.

A November 2010 clinical note states that the appellant reported injuring his back while serving in Afghanistan.  He denied a specific injury, but believed it was related to repetitive stress during his time in the field.  A second clinical note states that the appellant reported daily back pain.  Knee and hip pain was also reported.

The post-active duty record on appeal includes a January 2011 post-deployment health re-assessment noting that the appellant reported that, following return from deployment, he experienced muscle aches, swollen, stiff, or painful joints, and back pain.

A contracted examination was performed in February 2011.  The appellant reported that symptoms of back pain began in 2007 but worsened in 2010.  He described left-sided lower back pain as "tightness."  In November 2010, he was noted to have an L3-4 medial branch and L5 root radiofrequency ablation.  He reported the onset of left hip pain in 2007 and stated that he experiences locking.  With respect to the bilateral knees, symptoms began in approximately 2006.  He was diagnosed with lumbar back strain, left hip greater trochanteric bursitis, and bilateral knee strain.

A November 2011 emergency room note states that the appellant complained of an ear evulsion after getting thrown off of a bull.  He was wearing a helmet.  He denied any further injury or pain.  

A December 2012 clinical note states that the appellant underwent bilateral L3-4, L4-5, L5-S1 facet joint intraarticular steroid injection.

The appellant underwent physical therapy for his lumbar spine in January and February 2013.  He was diagnosed with lumbar spondylosis and was noted to have low back pain with motor coordination deficits.

The appellant was afforded a VA examination in May 2013.  The claims file was reviewed.  The examiner noted that the appellant had been diagnosed as having lumbar strain in 2007 and spinal enthesopathy in November 2010.  The examiner opined that it was less likely than not that the appellant had a lumbar spine disability which was causally related to his active service because current examination was normal and unremarkable, there were no prior X-rays, and he had a bull-riding mishap after service after which he was diagnosed with spinal enthesopathy and treated for such.  The examiner stated that radiological corroboration of the opinion was forthcoming and that an addendum opinion would be completed after results of such were available.  The examiner observed a November 9, 2010, clinical note from when the appellant reported chronic low back pain, which had been present for a few years.  The appellant believed that it was related to repetitive stress while serving in Afghanistan, although he could point to no specific injury.  The examiner observed that a November 18, 2010, emergency room note stated that the appellant was riding a bull, thrown off, and briefly lost consciousness.  He was diagnosed with spinal enthesopathy by a physiatrist and subsequently had radio frequency ablation at L3-4 and L5-S1.

The appellant's left and right knees were also examined during such May 2013 examination.  He was noted to have been diagnosed with iliotibial friction band syndrome of the bilateral knees and patellofemoral syndrome of the bilateral knees in 2005.  The examiner observed that a July 2005 clinical note states that the appellant was diagnosed with enthesopathy of knee, specifically iliotibial band friction syndrome.  The appellant currently reported intermittent discomfort after prolonged walking in the bilateral knees.  Ober's test was performed and was normal.  The examiner explained that such results signified that there was no current evidence of iliotibial band friction syndrome.  Shrug test and Theater's sign were also normal, indicating that there was no current evidence of patellofemoral syndrome.  The examiner opined that the appellant did not have a knee disorder which was causally related to his active service because the current clinical examination and radiographs were normal.  The examiner explained that the weight of medical literature clearly documents that iliotibial band friction syndrome and patellofemoral syndrome are very time-limited conditions which resolve easily once vigorous activity has been stopped with no residual disability.

May 2013 clinical notes state that imaging studies of the bilateral knees and the lumbar spine were performed.  The results were normal with no abnormalities seen. 

The July 2014 SOC states that VA examination showed the appellant to have diagnoses of lumbar sprain with spinal enthesopathy, left hip bursitis, and bilateral patellofemoral and iliotibial band syndrome.  Service connection for the appellant's claimed disabilities was denied because there was no nexus between his current disabilities and his active service.  Such SOC noted that the appellant had been afforded VA examinations in February 2011 and May 2013, and a contracted examination in May 2014, although what was examined during each examination was not listed.

During his August 2017 Board hearing, the appellant reported that, while serving in Afghanistan, he was part of a team which traveled through the mountains of Afghanistan.  They were out for several days at a time and rarely came back to refit.  Thus, they had to carry everything they needed to survive for many days at a time in the mountains.  They always walked.  He stated that the amount of gear he carried would vary, but it was always heavy.  He stated that going up and down the mountains was difficult and he stepped poorly numerous times, including on dislodged rocks.  Such would send him downhill.  He stated that all of his comrades experienced some amount of back pain from falling, jumping, hitting the ground, or taking fire.  He explained that his two deployments lasted sixteen months and twelve months, respectively.  He stated that his knee and hip pain began from the same stresses on his body.  He explained that his left hip would lock up on occasion, including on the day he was discharged.  He explained that he did not visit sick call for his pain because doing so would have gotten him pulled off of his team.  He stated that he was part of a nine-man team and that losing just one left the team severely undermanned.  He explained that he could not desert his comrades and was proud that he never did.  The rest of his team was also hurting, and the medics provided pain pills to all, including the appellant.  He stated that, had he been pulled off the team, he would have been putting his comrades' lives in danger.  The appellant stated that he had no physical problems when he began the service.  He explained that his knees and his left hip will lock up intermittently, while he still experiences constant back pain.  He stated that he was not sure if his 2013 examination was very thorough, as it seemed to consist of a list of questions.  However, he indicated that he did not question the examiner because he did not know what such an examination should entail.  He noted that he received multiple injections in his back, including nerve ablations.  Because VA clinicians have told him that there is not much that they can do, he has not sought regular care for his pain.  He was advised to take ibuprofen, which he does.

IV.  Analysis

After considering the record, the Board finds that service connection for a lumbar spine disorder, left hip bursitis, and bilateral knee disorders is warranted.  

First, the record clearly establishes that the appellant was diagnosed with lumbar back strain, left hip greater trochanteric bursitis, and bilateral knee strain during a contracted February 2011 examination.  Thus, he has current disabilities of the lumbar spine, left hip, and bilateral knees during the period on appeal.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Second, the record establishes that the appellant injured his lumbar spine, left hip, and bilateral knees while on active duty.  The appellant has competently and credibly reported injuring his back, left hip, and knees on multiple occasions while in serving in the mountains in Afghanistan, carrying heavy equipment.  The Board finds that the appellant is a combat veteran, as evidenced by his receipt of multiple awards and decorations indicative of combat service, such as the Purple Heart Medal and Combat Infantryman Badge.  The Board further finds the appellant's reports of in-service injury are consistent with the circumstances of his service.  38 U.S.C. § 1154(b).

As set forth above, the third element necessary to award service connection is a nexus between the appellant's current disabilities and his in-service injuries.  To determine whether such element has been met, the Board has carefully considered the medical opinion evidence of record.

The medical opinions of record unfortunately exhibit some deficiencies.  The May 2013 VA examiner stated that, although the appellant had been diagnosed with lumbar strain in 2007 and spinal enthesopathy in November 2010, he had no current disability at the time of examination.  Further, a November 18, 2010, emergency room note which stated that the appellant was thrown off of a bull was noted, which the examiner stated resulted in a diagnosis of spinal enthesopathy.  The examiner also stated that, although the appellant had been diagnosed with iliotibial friction band syndrome of the bilateral knees and patellofemoral syndrome of the bilateral knees in 2005, he did not have current knee disabilities at the time of examination because examination and radiographs were normal.  Whether the appellant had a diagnosed left hip disorder, and if so, whether such was related to service, was not discussed in this examination report.

However, a review of the medical evidence of record indicates that the appellant's spinal enthesopathy was part of his VA active problems list as early as January 2011, while the bull-riding emergency room note was in actuality dated November 18, 2011, not November 18, 2010.  This means that his spinal enthesopathy was diagnosed prior to his bull-riding incident.  Thus, the Board finds that the May 2013 VA examination report is based upon an inaccurate factual premise regarding the lumbar spine and thus affords it minimal probative weight.  

Further, the examiner's negative etiological opinions regarding the lumbar spine and bilateral knees are based, in part, on the appellant not exhibiting current disabilities during the May 2013 VA examination.  However, as discussed above, there is medical evidence of current disabilities of the lumbar spine, left hip, and bilateral knees during the period on appeal.  Further, the RO has conceded the presence of such current disabilities in the May 2013 rating decision and the July 2014 SOC.

Unfortunately, the contracted February 2011 examiner did not offer etiological opinions as to the diagnosed lumbar spine, left hip, and bilateral knee disorders.

The appellant was afforded contracted examinations in April and May 2014 for hearing loss and tinnitus, headaches, eye conditions, traumatic brain injuries (TBI), and mental disorders.  The reports of such examinations are located in the Legacy Content Manager portion of the appellant's claims file, the database formerly known as Virtual VA.  If his lumbar spine, left hip, and bilateral knees were also examined at such time, reports of such are not of record.

The evidence of record also establishes that the appellant underwent multiple injections for his back pain following separation, including in November 2010.  Radiofrequency nerve ablation was performed.

In light of the foregoing, and because all of the available medical opinions in this case exhibit some deficiency which decreases their probative value, the Board has assigned minimal weight to such negative medical opinions.  In weighing such opinions against the service treatment records documenting in-service low back, hip and knee problems and the appellant's competent and credible lay statements that he has experienced continued lumbar spine, left hip, and bilateral knee problems, including pain and locking, since his active service, the Board finds that the evidence is in relative equipoise as to whether his current lumbar back strain, left hip greater trochanteric bursitis, and bilateral knee strain were caused by or incurred during his active service.  As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for a lumbar spine disorder, left hip bursitis, and bilateral knee disorders.


ORDER

Entitlement to service connection for a lumbar spine disorder is granted.

Entitlement to service connection for left hip bursitis is granted.

Entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for a left knee disorder is granted.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


